DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed August 10, 2022 has been entered. Claims 1, 3, 8, 9, and 10 have been amended. 

Status of the Rejection
Applicant’s amendments to the claims have overcome each and every claim objection and 35 U.S.C. § 112 (b) rejections previously set forth in the Non-Final Office Action mailed April 19, 2022. 
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1, lines 2-3, “an electrophoresis mechanism that performs electrophoresis of a sample with a device”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: mechanism (uses the generic placeholder), prong 2: performs electrophoresis of a sample … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (lines 27-29 on page 11; lines 1-2 on page 12) such as Electrophoresis mechanism 520 is a mechanism to perform electrophoresis of a sample with the use of microchip 5. Electrophoresis mechanism 520 includes all components that analyze a sample. Electrophoresis mechanism 520 includes, for example, power supply portion 26, measurement portion 31, injection portion 2, pressurization and suction portion 16, and pump portion 23. 
Claim 4, line 2, “a loading mechanism that loads a separation buffer into the device”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: mechanism (uses the generic placeholder), prong 2: loads a separation buffer into the device … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (lines 24-26 on page 4) such as Pressurization and suction portion 16 implements a “loading mechanism”. 
Claim 6, line 2, “the electrophoresis mechanism applies a voltage to the device”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: mechanism (uses the generic placeholder), prong 2: applies a voltage… (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 6 further invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (lines 27-29 on page 11; lines 1-2 on page 12) such as Electrophoresis mechanism 520 is a mechanism to perform electrophoresis of a sample with the use of microchip 5. Electrophoresis mechanism 520 includes all components that analyze a sample. Electrophoresis mechanism 520 includes, for example, power supply portion 26, measurement portion 31, injection portion 2, pressurization and suction portion 16, and pump portion 23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al.  (US Pub. No. 2007/0175757 A1) and further in view of Arai (US Pub. No. 2014/0238444A1) .

Regarding claim 1, Hanafusa teaches an electrophoresis apparatus (a microchip electrophoresis apparatus is shown in Fig.2, paragraph [0067]) comprising:
an electrophoresis mechanism that performs electrophoresis of a sample with a device (FIG. 2 summarily shows the essential parts of a microchip electrophoresis apparatus in one working example. Four microchips 5-1[Symbol font/0x2D]5-4 are held by a holding part.  The microchips 5-1[Symbol font/0x2D]5-4 (each is equivalent to a device), each have formed one electrophoresis channel for processing one sample (paragraph [0067]).  A high-voltage electrophoresis power supply 26 (26-1[Symbol font/0x2D]26-4) independent for each microchip 5-1[Symbol font/0x2D]5-4 is provided in order to apply phoresis voltage independently to the electrophoresis channel of each microchip 5-1[Symbol font/0x2D]5-4 (paragraph [0071]). The dispensing probe of the dispensing part 2 imbibes a separation buffer solution or a sample by a syringe pump 4 and injects it to one end of the electrophoresis channel of the microchip, and it is provided commonly for plural electrophoresis channels. 16 is a separation buffer solution filling device in which separation buffer solution injected into one end of the electrophoresis channel is filled by air pressure into the electrophoresis channel and superfluous separation buffer solution is discharged by a vacuum pump part 23 (i.e. suction portion), and the separation buffer solution filling device 16 also is provided commonly for the plural electrophoresis channels to perform processing. 31 is a fluorescence measurement part as one example of a detection part which detects sample components separated in the electrophoresis channels. 38 is a control part, and it controls the operation of the dispensing part 2 so as to move to separation buffer solution filling and sample injection into the next electrophoresis channel when separation buffer solution filling and sample injection into one electrophoresis channel is finished, and controls the operation of the high-voltage electrophoresis power supply part 26 so as to apply phoresis voltage to cause electrophoresis in the electrophoresis channel in which sample injection was finished, and controls the operation of detection by the fluorescence measurement part 31 (paragraph [0066])),
an injection portion (dispensing part 2 [para. 0068]) comprising a pump (a syringe pump 4 [para. 0068]) and an injection probe (a dispersing probe 8 [para. 0068]) including a nozzle (a dispensing nozzle [para. 0068]); 
a control device (the control part 38 and PC 40 in Fig.1;  38 is a control part)  configured to
 determine whether the device satisfies a criterion for performance of the device (the control part 38 controls the operation of the dispensing part 2 so as to move to separation buffer solution filling and sample injection into the next electrophoresis channel when separation buffer solution filling and sample injection into one electrophoresis channel is finished, and controls the operation of the high-voltage electrophoresis power supply part 26 so as to apply phoresis voltage to cause electrophoresis in the electrophoresis channel in which sample injection was finished, and controls the operation of detection by the fluorescence measurement part 31. 40 is a personal computer as an external control device for instructing the operations of this microchip electrophoresis apparatus and taking in and processing data obtained by the fluorescence measurement part 31 (paragraph [0066]).  The processing procedure in the case when the microchip is repeatedly used in this microchip processing apparatus is shown in FIG. 11(A) to FIG. 14(U), and it is explained using the flow chart in FIG. 15. The symbols (A-U) in the flow chart in FIG. 15 stand for the symbols of the processes in FIG. 11(A)-FIG. 14(U). The processing performed here is a series of processes in which the microchip used in the previous round of analysis is washed, separation buffer solution is filled into the channel, a phoresis test is performed as to whether or not the current flows normally in the channel in a state when separation buffer solution is filled into all reservoirs, and after that a sample is dispensed and phoresis is started, and the dispensing probe and the suction nozzle are washed (paragraph [0119]). “Channel is checked by a phoresis test (P)”, and “current value is in a predetermined range flows?” in Fig.15 are the steps to determines whether the device satisfies a criterion for performance of the device); and 
control the pump and injection probe (38 is a control part, and it controls the operation of the dispensing part 2 so as to move to separation buffer solution filling and sample injection into the next electrophoresis channel [para. 0066]. The dispensing part 2 includes the pump 4 and injection probe 8 [para. 0068]).

Hanafusa further teaches washing the reservoir 53 in paragraphs [0156]-[0157]. However, Hanafusa does not teach performing a first cleaning for cleaning the device with only cleaning water, when the device is determined as satisfying the criterion; and performing a second cleaning for cleaning the device with the cleaning water and a cleaning solution different from the cleaning water when the device is determined as not satisfying the criterion.
Arai teaches a cleaning method by which the performance of a microchip can be recovered and a cleaning liquid (Abstract). Arai further teaches wherein 
perform a first cleaning for cleaning the device with only cleaning water when the device is determined as satisfying the criterion (the microchip is conventionally cleaned with water after use and reused (paragraph [0010]). The conventional cleaning with cleaning water is the first cleaning. Examples of the cleaning method include a method in which a certain volume of the cleaning liquid is allowed to continuously flow through the channel of the device by means of pressure feeding such as a pump and a method in which the cleaning liquid is pressure-fed by the above-described means to fill the channel with the cleaning liquid and then the device is immersed in the cleaning liquid for a certain period of time [para. 0054]); and
perform a second cleaning for cleaning the device with the cleaning water and a cleaning solution different from the cleaning water when the device is determined as not satisfying the criterion (When the performance recovery of the microchip is insufficient, an additional cleaning with a cleaning solution different from the cleaning water is disclosed in paragraphs [0041]-[0053]. If the performance recovery of the microchip is insufficient, the next cleaning step using one of the cleaning liquids (cleaning liquids 3-1, 3-2, 3-3,3-4) is conducted. The cleaning liquid can be selected depending on components considered to be adsorbed (paragraph [0060]. The cleaning steps with the cleaning liquid B, C,D, or E are described in paragraph 0069. In step 4, after the chip was taken out of the cleaning liquid (which is different from water), then 0.2 mL or more of Milli-Q water was injected. When BEMCOT did not slide easily on the quartz surface due to a residual salt on the surface of the chip, the surface was again gently wiped with water [para. 0069]. Therefore, Arai teaches performing a second cleaning for cleaning the device with the cleaning water and a cleaning solution different from the cleaning water when the device is determined as not satisfying the criterion). 

Hanafusa and Arai are considered analogous art to the claimed invention because they are in the same field of a microchip electrophoresis. Given the teachings of Arai regarding the chip is cleaned with water after use and reused, and is further cleaned with water and other types of cleaning liquids when the performance recovery of the microchip is insufficient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the cleaning method and cleaning liquids, taught by Aria, to clean the electrophoresis chip of  Hanafusa. Doing so, the performance of a microchip can be recovered for reuse, which will save running cost (paragraphs [0015] and [0007] of Arai).

Regarding claim 2, Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1. Hanafusa further teaches a control device that determines whether the device satisfies a criterion for performance of the device, as outlined previously in the rejected part b of claim 1. However, the criterion is based on data obtained by electrophoresis of a separation buffer instead of a reference sample. Therefore, Hanafusa fails to teach wherein whether the criterion is satisfied is determined based on first data obtained by electrophoresis of a reference sample by the electrophoresis mechanism.
Arai teaches wherein the performance evaluation was performed on the chips using internal standard markers as a reference sample. Paragraphs [0070]-[0074] detail the reference sample. Sample used for performance evaluation: TE buffer (used for blank analysis to detect only two peaks of 2 internal standard markers (low-molecular-weight internal standard marker and high-molecular-weight internal standard marker)) (paragraph [0074] in Arai). The definition of the performance recovery of the microchip is that the number of theoretical plates of peak of the high-molecular-weight internal standard (hereinafter, also referred to as UM) is 80,000 or more and the migration time of UM (i.e., the time from the start of separation to the detection of the peak of UM) is 123 seconds or less. When the chip maintains its initial performance without performance degradation, the number of theoretical plates of the peak of UM is 80,000 or more and the migration time is 113±10 seconds under the above-described conditions for performance evaluation (paragraph [0077] in Arai).
Hanafusa and Arai are considered analogous art to the claimed invention because they are in the same field of a microchip electrophoresis. Given the teachings of Arai regarding the use of a reference sample to evaluate performance recovery of the microchip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the control device of modified Hanafusa and further use the data obtained from electrophoresis of a reference sample to determine whether the criterion is satisfied as taught by Arai. Doing so, the performance of a microchip can be quantitatively evaluated by using, for example, the number of theoretical plates and the migration time due to their known values of the reference sample (the number of theoretical plates and migration time for the reference sample are, respectively, 80,000  and 123 seconds, paragraph [0077] in Arai). Furthermore, the claimed limitations on the use of a reference sample to evaluate the device are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., using a standard reference sample to evaluate and calibrate a device, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of testing the performance of the device [MPEP 2143(A)].

Regarding claim 3,  Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 2, wherein the first data includes at least one of
a number of theoretical plates in electrophoresis of the reference sample,
a symmetry factor of a peak in electrophoresis of the reference sample,
a time period from start of electrophoresis of the reference sample until detection of the peak in the electrophoresis,
a height of a baseline of measurement values in electrophoresis of the reference sample, and
a noise level of a signal in electrophoresis of the reference sample.
(Arai teaches wherein the performance evaluation was based on the number of theoretical plates in electrophoresis of the reference sample, and a time period from start of electrophoresis of the reference sample until detection of the peak in the electrophoresis. The definition of the performance recovery of the microchip is that the number of theoretical plates of peak of the high-molecular-weight internal standard (hereinafter, also referred to as UM) is 80,000 or more and the migration time of UM (i.e., the time from the start of separation to the detection of the peak of UM) is 123 seconds or less. When the chip maintains its initial performance without performance degradation, the number of theoretical plates of the peak of UM is 80,000 or more and the migration time is 113±10 seconds under the above-described conditions for performance evaluation (paragraph [0077] in Arai).


Regarding claim 4,  Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1, further comprising a loading mechanism that loads a separation buffer into the device, wherein the device includes a flow channel for separating the sample by electrophoresis (Hanafusa teaches a loading mechanism that loads a separation buffer into the device, wherein the device includes a flow channel for separating the sample by electrophoresis. The separation buffer solution filling device 16 is provided commonly for the four microchips 5-1[Symbol font/0x2D]5-4, in order to fill into the channels the separation buffer solution dispensed into the reservoirs on one end of the electrophoresis channels of the microchips 5-1 [Symbol font/0x2D]5-4. The separation buffer solution filling device 16 pushes an air supply port 18 against the reservoir on one end of any electrophoresis channel of the microchips 5-1[Symbol font/0x2D]5-4 maintaining air-tightness, and inserts suction nozzles 22 into the other reservoirs, and blows air from the air supply port 18 to push the separation buffer solution into the electrophoresis channel, and also draws the separation buffer solution overflowing from the other reservoirs by the vacuum pump from the nozzles 22 to discharge it to the outside (paragraph [ 0070] in Hanafusa). Furthermore, the limitations “for separating the sample by electrophoresis” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In addition, separating the sample by electrophoresis is also outlined previously in the rejected part a of claim 1), and whether the criterion is satisfied is determined based on second data obtained by loading of the separation buffer into the device by the loading mechanism (Hanafusa further teaches wherein whether the criterion is satisfied is determined based on data obtained by loading of the separation buffer into the device, as shown by the steps of I-K, L-O, P, and current value in a predetermined range flow? in Fig.15. The processing performed here is a series of processes in which the microchip used in the previous round of analysis is washed, separation buffer solution is filled into the channel, a phoresis test is performed as to whether or not the current flows normally in the channel in a state when separation buffer solution is filled into all reservoirs (paragraph [0119]). In the instant case, the criterion is determined based on whether the current value is in a predetermined range).

Regarding claim 5, Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 4, wherein the second data includes at least one of
a time period from start of loading of the separation buffer into the device by the loading mechanism until detection of the separation buffer at a prescribed detection position in the flow channel,
whether air bubbles are produced in the separation buffer loaded by the loading mechanism, and
an amount of the separation buffer calculated by loading of the separation buffer for a prescribed time period by the loading mechanism.
(Hanafusa teaches whether air bubbles are produced in the separation buffer loaded by the loading mechanism. As for the case when the filling of the separation buffer solution is not normal, mixing of dirt and bubbles into the separation buffer solution can be mentioned. When such foreign matter is mixed in and a voltage is applied to the channel, the electrical current value expected from that applied voltage value does not occur. Therefore, it can be determined as to whether the filling of the separation buffer solution is normal or not even before introduction of the sample to the channel (paragraph [0032])).

Regarding claim 6, Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1, wherein
the electrophoresis mechanism applies a voltage to the device (Hanafusa teaches the electrophoresis mechanism as outlined previously in the rejected part a of claim 1; 26 is a high-voltage electrophoresis power supply part which applies phoresis voltage independently to the respective electrophoresis channels (paragraph [0066])), and
whether the criterion is satisfied is determined based on a current that flows in accordance with the voltage applied by the electrophoresis mechanism (Hanafusa teaches whether the criterion is satisfied is determined based on a current that flows in accordance with the voltage applied by the electrophoresis mechanism, as shown in Fig.15 (current value in a predetermined range flow?). The processing performed here is a series of processes in which the microchip used in the previous round of analysis is washed, separation buffer solution is filled into the channel, a phoresis test is performed as to whether or not the current flows normally in the channel in a state when separation buffer solution is filled into all reservoirs [para. 0119]).

Regarding claim 8,  Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1. Hanafusa further teaches wherein a number of times (N) that refilling of separation buffer solution into the channel is allowed is set in advance, and when it is not determined that filling of separation buffer solution into the channel was performed normally even when refilling of separation buffer solution was performed that number of times, the flow returns to the process (B) after exchanging with another microchip. The number of times N that refilling of separation buffer solution is allowed is not particularly limited, but for example 2 or 3 is suitable (Fig.15 and paragraph [0135] of Hanafusa).
However, Hanafusa does not teach whether the criterion is satisfied is determined based on a number of times of use of the device.
Arai teaches wherein the number of times and frequency of cleaning (i.e., how many times it is appropriate to perform cleaning after how many times the microfluidic device is used for analysis) are not particularly limited because the components and amount thereof remaining on the surface of the channel may vary depending on the composition of the sample and the mobile phase or the separation buffer. For example, cleaning may be regularly performed every time the microfluidic device is used several tens to several hundreds of times (e.g., 20 to 500 times) (paragraph [0057] in Arai). Cleaning may be performed according to the present invention after the microfluidic device is used about 100 to 500 times while being regenerated by cleaning with water (paragraph [0058] in Aria). Therefore, Arai teaches whether the criterion is satisfied is determined based on the number of times of use of the device.
Hanafusa and Arai are considered analogous art to the claimed invention because they are in the same field of a microchip electrophoresis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the number of times of use of the device of modified Hanafusa as one criterion for evaluating performance of the device since the performance of electrophoresis device deteriorates with an increase in the number of times of use, which has been taught by Arai (“One hundred and thirty five (total number) microchips having degraded performance due to repeated use for electrophoretic analysis of nucleic acid-containing samples were prepared as test samples”, paragraph [0062] in Arai).

Regarding claim 10,  Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1,  wherein the cleaning of the device used for electrophoresis is in conformity with the sample analyzed by the electrophoresis mechanism (The limitations “used for electrophoresis” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. The cleaning of the device is outlined previously in the rejected claim 1. Arai further teaches wherein the cleaning of the device with a cleaning method is in conformity with the sample analyzed by the electrophoresis mechanism. The number of times and frequency of cleaning (i.e., how many times it is appropriate to perform cleaning after how many times the microfluidic device is used for analysis) are not particularly limited because the components and amount thereof remaining on the surface of the channel may vary depending on the composition of the sample and the mobile phase or the separation buffer (paragraph [0057] in Arai). More specifically, for example, in the case of a normal nucleic acid amplification reaction (PCR reaction scale: 50 μL, amount of amplified product: about 5 ng/μL), cleaning may be performed according to the present invention after the microfluidic device is used about 100 to 500 times while being regenerated by cleaning with water. When the amount of an amplified product is large (50 ng/μL or more), especially when the amount of polymerase with high adsorption tendency is large or when the concentration of a stabilizer or a specific gravity-increasing agent is high, cleaning may be performed according to the present invention every time analysis is performed once or several tens of times (e.g., 20 to 50 times) (paragraph [0058] in Arai). In addition, the examples shown in Table 1 (paragraph [0078] in Arai) demonstrate that a chip should be cleaned by a cleaning method in conformity with the sample analyzed by the chip).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa and Arai, as applied to claim 1 above, and further in view of Ogura (US Publication No. 2014/0052400 A1).

Regarding claim 7, Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1. However, both Hanafusa and Arai do not teach wherein whether the criterion is satisfied is determined based on a period elapsed since manufacturing of the device.
Ogura teaches a testing element for performing a laboratory test, wherein the testing element includes an information recording section at the surface of and/or inside the testing element, and the information recording section stores information on a characteristic of the testing element (Abstract). A characteristic of a testing element here refers to a parameter specific to the element which may affect variations in measured values (paragraph [0018]). It is also possible to record a manufacturing plant, the date and time of manufacture, and the like of the testing element and use the pieces of information to control variations generated during a manufacturing process. If the elapsed time to use of the testing element is calculated from the date of manufacture and a use date and recorded, the elapsed time can also be used to correct a result brought about by a change with time (paragraph [0025]). Simultaneously, a manufacturing plant and the date and time of manufacture are recorded as information on characteristics of the testing element (paragraph [0034]). Therefore, Ogura teaches wherein a period elapsed since manufacturing date of the testing element is a characteristics of the testing element. By reading out a use condition and a result-correcting condition corresponding to the information on the characteristic of the element from a table prepared in advance and setting the conditions at the time of measurement, a measured value can be adjusted to an accurate value without the need of calibration before each measurement. The use condition is a condition for using the element and it is set so as to adjust the characteristic of the element. The result-correcting condition is a condition for correcting an obtained result according to the characteristic of the element. The conditions are prepared as control parameters in the table (paragraph [0019]). Therefore, the information on elapsed time since manufacturing date of a testing element is used to set conditions of the testing element.
Hanafusa, Arai, and Ogura are considered analogous art to the claimed invention because they are in the same field of a testing element and apparatus using μ-TAS (Micro-Total Analysis System) technology. The electrophoresis microchip of Hanafusa is a typical testing element using the μ-TAS technology.  A fine channel fluid path for handling a reagent in a structure and an active electric circuit for reacting a reagent are placed, and a unit for controlling the fluid path and circuit is further provided. Such elements have respective micro structures. Slight differences in characteristics of the elements may therefore significantly disrupt a final test result (paragraph [0005] in Ogura). Given the teaching of Ogura regarding the use of elapsed time since manufacturing date for setting conditions for the testing element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a period elapsed since manufacturing of the device as a criterion to determine whether the performance of the electrophoresis apparatus of Hanafusa is satisfied, since Ogura teaches inclusion of characteristics of testing elements in a testing system would provide fine control of an element and acquisition of accurate data especially in a medical setting or the like (paragraph [0005] in Ogura). In the instant case, since analysis performance of electrophoresis device deteriorates with an increase in a period elapsed since manufacturing date, it is also obvious to one of ordinary skill in the art to perform a higher level of cleaning of the device when a longer time period elapsed since manufacturing of the device.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa and Arai,  as applied to claim 1 above, and further in view of Kechagia et al. (US Publication No. 2005/0019213 A1).

Regarding claim 9, Hanafusa in view of Arai teach the electrophoresis apparatus according to claim 1. Hanafusa in view of Arai further teaches wherein the control device is configured to control the pump and injection perform a third cleaning higher in degree of cleaning than the second cleaning, and perform any of the second cleaning and the third cleaning based on the chip’s performance recovery (The 22 chips include 5 chips whose performance was not recovered by the cleaning liquid C, but the performance of all the 5 chips was recovered by the cleaning liquid D (paragraph [0083] in Arai). The detailed compositions of the cleaning liquids C and D are described in paragraph [0067] of Arai. C: ethanol 70% and 10 mM TAPS-NaOH buffer containing 1 mM EDTA (pH 8.9) 30%; D: ethanol 70% and 10 mM TAPS-NaOH buffer containing 1 mM EDTA and 8M guanidine-HCl (pH 8.9) 30%. The cleaning liquid D has 8M guanidine-HCl, which does not exist in the cleaning liquid C. This suggested that all the 5 chips were cleaned by the second cleaning with the cleaning liquid C, but their performance was not recovered after the second cleaning. Then all the 5 chips are further cleaned by the third cleaning with the cleaning liquid D, which is higher in degree of cleaning than the second cleaning due to the addition of 8M guanidine-HCl, and their performance was successfully recovered after the third cleaning. All the 5 chips require both the second and third cleanings to achieve performance recovery, while the remaining 17 chips only need the second cleaning with the cleaning liquid C to recover performance. The choice of the types of cleaning liquids and the number of cleaning steps may vary depending on, for example, the composition of the sample or the separation buffer solution).  
However, both Hanafusa and Arai do not teach wherein the electrophoresis apparatus further comprises a storage unit that stores information in which the device and a degree of deterioration of performance of the device are associated with each other, and perform any of the second cleaning and the third cleaning based on the information. 
Kechagia teaches methods and systems for flushing, washing, and priming microscale devices for reuse (Abstract). Kechagia teaches wherein washing and priming methods include flowing solutions from a manifold to flush wells and microchannels of a microfluidic chip. Systems include manifolds adapted to seal and flow solutions or gasses into chip wells. Devices include microfluidic devices with data storage modules to track the reprocessing status of the microscale devices (Abstract). Paragraphs [0081]-[0090] details the data storage module 62. Data storage modules can provide: an event counter, chip identification data, chip usage data, sample analysis data, wash cycle data, a part number, a serial number, a work order number, or chip design number, calibration data, a manufacture date, an expiration date, a usage limit number, error codes, and/or the like associated with a device (paragraph [0081]). 
Hanafusa, Arai, and Kechagia are considered analogous art to the claimed invention because they are in the same field of microscale devices and reprocessing microchip devices for reuse. Given the teachings of Kechagia regarding the use of a storage unit to track wash or use cycles for device quality control purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a storage unit to the electrophoresis apparatus of Hanafusa. The added storage unit will store information in which the device and a degree of deterioration of performance of the device are associated with each other, wherein the control device is configured to control the pump and injection perform a third cleaning higher in degree of cleaning than the second cleaning, and perform any of the second cleaning and the third cleaning based on the information. The information in the storage unit can provide quality control information indicating the current reliability of the device or provide total cycles data indicating the predetermined uses remaining for the device (paragraph [0113] in Kechagia). Furthermore, the claimed limitations on a storage unit are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. The limitations “that stores information in which the device and a degree of deterioration of performance of the device are associated with each other” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device Hanafusa as modified by Kechagia is configured for and capable of meeting the functional limitations of the claims as outlined above. 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 6-8, filed 8/10/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument # 1
Applicant argues that Arai merely discloses that a microchip is conventionally cleaned using water and that the invention of Arai instead uses different cleaning solutions. For example, Arai at para. [0060] discloses that the "cleaning liquid can be selected depending on components considered to be adsorbed." That is, Arai discloses using a single cleaning liquid that is most appropriate. There is no disclosure regarding an apparatus that includes multiple cleaning liquids. Arai at para. [0058] discloses that "cleaning may be performed according to the present invention after the microfluidic device is used about 100 to 500 times while being regenerated by cleaning with water." At most, this discloses the use of water and another cleaning liquid in all instances of cleaning. There is no disclosure regarding performing a cleaning with only water and performing a cleaning with both water and with a cleaning solution based on a whether the device satisfies a criterion for performance. Thus, claim 1 is patentable. Claims 2-10 are patentable at least due to their dependency from claim 1.
Examiner’s Response # 1
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection. First,  Arai teaches wherein the microchip is conventionally cleaned with water after use and reused (paragraph [0010]), which suggests that the chip is cleaned with water after use and reuse no matter whether the device satisfies the criterion or not. Second, when the performance recovery of the microchip is insufficient, a second cleaning with a cleaning solution different from the cleaning water is disclosed in paragraphs [0041]-[0053]. A second cleaning uses both water and a cleaning solution different from water. The cleaning steps with the cleaning liquid B, C,D, or E are described in paragraph 0069 in Arai. In step 4, after the chip was taken out of the cleaning liquid (which is different from water), then 0.2 mL or more of Milli-Q water was injected. When BEMCOT did not slide easily on the quartz surface due to a residual salt on the surface of the chip, the surface was again gently wiped with water [para. 0069]. Therefore, the second cleaning uses both water and a cleaning solution different from water. Thirds, Aria does disclosure cleaning a chip with multiple cleaning liquids. The 22 chips include 5 chips whose performance was not recovered by the cleaning liquid C, but the performance of all the 5 chips was recovered by the cleaning liquid D (paragraph [0083] in Arai). All the 5 chips were cleaned by the second cleaning with the cleaning liquid C, but their performance was not recovered after the second cleaning. Then all the 5 chips are further cleaned by the third cleaning with the cleaning liquid D, which is higher in degree of cleaning than the second cleaning due to the addition of 8M guanidine-HCl, and their performance was successfully recovered after the third cleaning. All the 5 chips require both the second and third cleanings to achieve performance recovery, while the remaining 17 chips only need the second cleaning with the cleaning liquid C to recover performance. The choice of the types of cleaning liquids and the number of cleaning steps may vary depending on, for example, the composition of the sample or the separation buffer solution. According to the cleaning procedures for the cleaning liquid B, C, D, or E in paragraph [0069], when the five chips were cleaned with the cleaning liquid C, the chip were cleaned with the liquid C and water (step 4). When the chips were further cleaned with the cleaning liquid D, they were cleaned with the liquid D and water. In summary, Arai does teach performing a cleaning with only water, and performing a cleaning with both water and a cleaning solution different from water based on whether the device satisfies a criterion for performance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795